            Case 1:19-cv-01179-DAE Document 34 Filed 12/02/20 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

RAUL SANDOVAL

         Plaintiff,

v.                                                             No. 1:19-CV-01179-DAE

CORDELL & CORDELL P.C.

         Defendant.


                                           CERTIFICATE OF SERVICE

Pursuant to the Federal Rules of Civil Procedure, Raul Sandoval, Plaintiff, states that the
following has been served on counsel of record:

     1. Plaintiff’s Supplemental Answers to Defendant’s Interrogatories; and
     2. Plaintiff’s Exhibit List of December 2, 2020.

                                                        Respectfully submitted,

                                                        FLORES, TAWNEY & ACOSTA P.C.

                                                        /s/ James D Tawney
                                                        JAMES D. TAWNEY
                                                        State Bar No. 24060970
                                                        DAISY CHAPARRO
                                                        State Bar No. 24088824
                                                        906 N. Mesa, 2nd Floor
                                                        El Paso, Texas 79902
                                                        Phone: (915) 308-1000
                                                        Facsimile: (915) 300-0283
                                                        jtawney@ftalawfirm.com
                                                        dchaparro@ftalawfirm.com
                                                        Attorneys for Plaintiff




                                                                                          1 |P a g e
Raul Sandoval v. Cordell & Cordell, P.C.
Certificate of Service
            Case 1:19-cv-01179-DAE Document 34 Filed 12/02/20 Page 2 of 2




                                           CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of December 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification to the following as
well as all others on the CM/ECF service list:

         Julie C. Tower
         Patrick S. Richter
         JACKSON LEWIS, P.C.
         816 Congress Avenue, Suite 1530
         Austin, Texas 78701
         Phone: (512) 362-7100
         Facsimile: (915) 532-6808
         Julie.tower@jacksonlewis.com
         Patrick.richter@jacksonlewis.com
         Attorneys for Cordell & Cordell, P.C.



                                                             /s/ James D Tawney
                                                             JAMES D. TAWNEY




                                                                                           2 |P a g e
Raul Sandoval v. Cordell & Cordell, P.C.
Certificate of Service
